Citation Nr: 0626676	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-07 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2001) for a claimed heart disorder as a complication of a VA 
colonoscopy, status post colon perforation, performed in June 
2000.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and two additional witnesses



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from February 1942 to 
August 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the RO.  

In July 2005, the RO granted entitlement to compensation 
under 38 U.S.C.A. § 1151 for hypertension and assigned a 10 
percent evaluation.  The veteran initiated an appeal of this 
initial rating and was furnished with a Statement of the Case 
in March 2006.  

To date, however, he has not submitted a Substantive Appeal 
or equivalent document to the RO on this issue.  
Consequently, this matter is not presently before the Board 
on appeal.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

In August 2005, a VA doctor rendered a medical opinion as to 
the veteran's claimed disorder, based on a claims file 
review.  This doctor found that, despite a favorable private 
medical opinion from April 2005, the veteran had no current 
evidence of congestive heart failure or left ventricular 
dysfunction.  

The Board has concerns about this opinion on two fronts, 
however.  First, the Board finds that, given the veteran's 
history of cardiovascular symptomatology and the April 2005 
private medical opinion, a full VA examination is clearly 
"necessary" under 38 U.S.C.A. § 5103A(d) to determine the 
nature and etiology of the claimed disorder.  

Second, the Board subsequently received a private medical 
record from October 2005, which indicates a diagnosis of 
peripheral vascular disease with claudication, status post 
angioplasty of the right femoral artery.  

While the examining doctor noted no history of coronary 
artery disease, past congestive heart failure, atrial 
fibrillation, and ventricular arrhythmias were noted.  This 
medical record underscores the need for a comprehensive VA 
examination, accompanied by a medical etiology opinion 
pursuant to 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claim.  The letter 
must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection (or, in 
this case, compensation under 38 U.S.C.A. 
§ 1151) is granted, both a disability 
evaluation and an effective date for that 
evaluation will be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  After securing the necessary 
releases, all records of medical 
treatment identified by the veteran which 
are not currently associated with the 
veteran's claims file should be 
requested.  All records secured by the RO 
must be included in the veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the 
veteran's claims file.  

3.  Then, the veteran should be afforded 
a VA examination to determine the likely 
etiology, nature, and current extent of 
his claimed heart disorder.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis of a current cardiovascular 
disorder, other than hypertension.  If no 
such disorder is present, the examiner 
should so state.  If a diagnosis is made, 
however, the examiner is also requested 
to offer an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that the 
disorder is etiologically related to 
negligence or fault on the part of VA 
treatment providers during the veteran's 
June 2000 VA colonoscopy.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

4.  After completion of the above 
development, the veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


